DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-20 are objected to because of the following informalities:  claim 18 depends from claim 7, which is an apparatus claim, not a method claim. It is assumed that applicant intended that claim 18 depend from claim 17 for purposes of examination.  
Claim 19 depends from claim 1, which is an apparatus claim, not a method claim. It is assumed that applicant intended that claim 19 depend from claim 11 for purposes of examination.
Claim 20 depends from claim 1, which is an apparatus claim, not a method claim. It is assumed that applicant intended that claim 20 depend from claim 11 for purposes of examination.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, et al. US2011/0017470.
Regarding claim 1, Xu, et al. teaches a fluid flow control device 120 comprising:
a housing 122;
a fluid channel 126 defined within the housing, the fluid channel having an inlet (to the left of 126 in Figure 3);
and a restriction assembly (best shown in Figure 4) including a cantilever device 124 disposed within the fluid channel and defining a restricted fluid path, the cantilever device configured to deform (the dashed lines shown in Figure 4) to reduce an area of the restricted fluid path and restrict a flow rate of fluid flowing therethrough based on a property of the fluid such as fluid pressure ¶0025:12-14, the property of the fluid including a density of the fluid, the cantilever device including a cantilever body having at least one of a geometric property and a material property (the shape and selected material are necessarily flexible enough to provide the above described deformation) selected to cause the cantilever body to deform based on the density of the fluid increasing above a selected threshold fluid density (wherein the claim only requires that the cantilever device is configured to deform based on the fluid property, which includes a density, and is not restricted to only a density of the fluid. Fluid necessarily has a density, thus provides at least some change in force upon the cantilever device).
Regarding claim 2, the cantilever device includes a cantilever body 142 and an attachment portion 140, the attachment portion fixedly disposed relative to the fluid 
Regarding claim 3, The fluid property includes a fluid density and a fluid flow rate (flow rate is described in ¶0031: 12-14, and wherein density necessarily occurs in any fluid).
Regarding claim 4, the flow control device is configured to be disposed in a borehole and receive production fluid from a subterranean region (incoming flow indicated in Figure 3), and the selected threshold is a threshold fluid density, the threshold fluid density based on a proportion of hydrocarbon fluid in the production fluid, wherein fluid density when sufficiently high will necessarily deform the flexible member 124 due to the increased force that fluid pressure of a fluid with higher density can apply to the flexible member.
Regarding claim 5, A rigid flow control component (see Figure A- annotated Figure 3, below)  disposed in the fluid channel downstream of the cantilever device, the rigid flow control component having a fluid port (see Figure A below) configured to permit fluid flow therethrough.

    PNG
    media_image1.png
    597
    833
    media_image1.png
    Greyscale

Figure A: annotated Figure 3
Regarding claim 6, the cantilever device is configured to deflect in a direction of fluid flow (to the right, as indicated by the dashed lines) through the fluid channel and toward the rigid flow control component, to reduce the area of the restricted flow path by changing from A_1 to A_2.
Regarding claim 7, The fluid channel is an annular fluid channel 126 at least partially surrounding a central fluid conduit (the portion of the tubular surrounding 52), and the cantilever body is an annular body disposed in the annular fluid channel as shown in Figure 3.
Regarding claim 8, the annular fluid channel includes an inlet (the left side near wire mesh 112) in fluid communication with an annular region of the borehole 
Regarding claim 9, a plurality of restriction assemblies (Figure 5 shows 160, 170) disposed in the fluid channel, each restriction assembly of the plurality of restriction assemblies having a respective cantilever device (164, 172, 174) configured to deform based on a different value of the property of the fluid ¶0026 (wherein the property includes pressure differential or flow rate, and fluid necessarily includes a density).
Regarding claim 10, at least one of the material property and the geometric property is selected based on a drag force (for which flowing fluid necessarily provides) exerted by the fluid on the cantilever device, the drag force calculated based on the density of the fluid (for which density is a necessarily occurring rheological feature of flowing fluid, and thus would necessarily be part of any drag force calculations).
Regarding claim 11, Xu, et al. teaches a method of controlling fluid flow, comprising:
Receiving fluid at the inlet of the fluid channel in the housing of the above described flow control device, as shown in the arrows in Figure 3; 
Control a flow rate of the fluid through the fluid channel by the above described restriction assembly, via deformation of the element 124, as shown in the movement between solid and dashed line positions in Figure 4.
	Regarding claims 12-15, Xu, et al. teaches the apparatus as described above.
	Regarding claim 16, deforming the cantilever device includes deflecting the cantilever device in a direction of fluid flow through the fluid channel and toward the rigid 
	Regarding claim 17, the fluid channel is an annular fluid channel 126 at least partially surrounding a central fluid conduit (the portion of the tubular surrounding 52), and the cantilever body is an annular body disposed in the annular fluid channel as shown in Figure 3.
Regarding claim 18, the annular fluid channel includes an inlet (the left side near wire mesh 112) in fluid communication with an annular region of the borehole surrounding an exterior surface of the housing (from where the incoming flow is indicated in Figure 3), and an outlet (the port indicated in Figure A above) in fluid communication with the central fluid conduit 52.
Regarding claim 19, a plurality of restriction assemblies (Figure 5 shows 160, 170) disposed in the fluid channel, each restriction assembly of the plurality of restriction assemblies having a respective cantilever device (164, 172, 174) configured to deform based on a different value of the property of the fluid ¶0026 (wherein the property includes pressure differential or flow rate, and fluid necessarily includes a density).
Regarding claim 19, The fluid control device is at least part of an inflow control device 34 (wherein a production device is the same as an inflow control device, since it controls fluid that is flowing into the tubular 21) configured to be disposed in a borehole 11, the inflow control device configured to receive production fluid (the above described incoming flow).


Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. Applicant’s arguments that Xu does not describe specific geometric or material properties that cause the fin to respond to an increase in pressure to deform in response to a selected threshold density are not persuasive. The system of Xu includes fluid, which necessarily provides a density. The mechanism for deformation under changes in flow rate are the same mechanism that would cause deformation due to changes in density- namely, bending due to force applied to the cantilever. Further, the independent claims recite that the cantilever device be configured to deform based on a property of the fluid, the property of the fluid including density. These limitations only require that the cantilever device be capable of deforming based on the property of the fluid, which includes density. Fluid necessarily has density. The claims do not recite specific mechanisms for deforming, as the term “based on” is used. Therefore, deformation due to force from changes in flow rate is considered the same mechanism of deformation as deformation from force from fluid properties including, but not limited to, density are. Density is a known rheological property of fluid.
Lacking any further structural limitations regarding the cantilever device, a correlation between how the cantilever device deforms and the fluid density, Xu was concluded to teach the claimed elements. Since Xu teaches a deformable cantilever device that deformed when acted upon by force from fluid, which necessarily has density, and any density threshold can be selected, a conclusion of meeting the structural and functional limitations of the claimed subject matter was reached.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax 
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
9/10/2021